         Case 1:18-cv-11635-JMF Document 55 Filed 04/17/20 Page 1 of 1



                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.




April 16, 2020

Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Canada v. Perkins Coie LLP, 18-cv-11635 (JMF)(SAC)


Dear Judge Cave,

        NYLAG represents plaintiff Brenda Canada for the limited scope purpose of settlement.
On April 13, 2020 Your Honor issued an order rescheduling the May 5, 2020 settlement
conference to June 18, 2020 (ECF #53). Due to a scheduling conflict, I am unable to convene on
that date. Pursuant to Your Honor’s rules relating to adjourning settlement conferences, I
contacted Chambers and your clerk provided me with three new dates. After consulting with
counsel for Perkins Coie, we propose June 19 at 10:00.


Respectfully submitted,
                                          Plaintiff's Letter-Motion to adjourn the Settlement Conference
                                          (ECF No. 54) is GRANTED. The Settlement Conference
Susanne Toes
                                          scheduled for June 18, 2020 is adjourned to Friday, June 19,
                                          2020 at 10:00 am with submissions due Monday, June 15,
Susanne Toes Keane
                                          2020. The Clerk of Court is respectfully directed to close ECF
                                          No. 54.

                                          SO-ORDERED 4/17/2020




 NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
         Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
